Case 2:20-cv-05124-MCA-MAH Document 1-1 Filed 04/26/20 Page 1 of 23 PagelD: 11

LEGAL CAPITAL GROUP, LLC
CAPITAL ADVANCE AGREEMENT

This CAPITAL ADVANCE AGREEMENT (“Agreement”), dated as of this day of

, 20 (“Effective Date”), by and between Legal Capital Group, LLC, (“LCG”), an Arizona

limited liability company whose principal address is 2800 N, 44th Street, Suite 600, Phoenix, Arizona

85008 and Sean R. Callagy, Esq., (“SRC”) an attorney, and The Law Office of Sean R. Callagy, Esq., LLC,

(“Firm”) having a primary address of 650 From Road, Suite 565, Paramus, New Jersey, 07652. LCG and
the Firm shall be jointly referred to as the “Parties”.

 

 

RECITALS

WHEREAS, SRC is a licensed attorney and the Firm is a law firm and together they are engaged
in the business of representing clients in Personal Injury and other litigation Matters;

WHEREAS, SRC and the Firm are lead counsel or co-counsel in connection with the Firm’s
portfolio of Personal Injury Matters (“PI Matters”), including but not limited to representing 11
plaintiffs in the matter known as the Route 54 Rollover;

WHEREAS. SRC and the Firm are entitled to receive attorney’s fees (“Proceeds”) in connection
with the PI Matters in the event Plaintiffs are successful;

WHEREAS, SRC has a subset of PI cases that are designated as Garcia Cases;

WHEREAS, all P! Matters have required and continue to require substantial funds, including
both Garcia Case Expenses (“Garcia Case Expenses”) and Operational expenses (“Operational
Expenses”) to properly prosecute the matters and those expenses are likely to continue to accrue;

WHEREAS, LCG, among other things, is in the business of advancing funds to law firms
(“Advances”) in return for the right to receive a portion of the Proceeds contingent upon a successful
disposition of the claims, lawsuits or whether either by settlement, lawsuit, judgment or any other
manner;

WHEREAS, SRC and the Firm wish to acquire funds for both Garcia Case Expenses and
Operational Expenses to prosecute PI Matters and LCG desires to advance funds to SRC for those

purposes,

NOW THEREFORE, in consideration of the mutual covenants and premises set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:

1. Purpose: The Advance(s) received by SRC and the Firm from LCG will be used for
immediate economic necessities or other purposes that SRC and the Firm deem(s)
important, including but not limited to Garcia Case Expenses and Operational Expenses. In
consideration thereof, SRC and the Firm is/are assigning an ownership interest in the
Proceeds and granting LCG a Security Interest and Lien in the amount of LCG’s share of the
Proceeds from any and all of the Claims described herein from the date of this contract
Case 2:20-cv-05124-MCA-MAH Document 1-1 Filed 04/26/20 Page 2 of 23 PagelD: 12

SRC and the Firm hereby irrevocably direct(s) his/her/their attorney, and any future
attorney, to honor this lien.

2. Amount: Subject to the terms and conditions set forth herein, simultaneously with the
execution of the Agreement, LCG shall advance funds to SRC and the Firm on an as needed
and monthly basis;

3. Additional Advances: The parties agree that additional advances may be made by LCG to
SRC and the Firm, at LCG’s discretion, in connection with the P| Matters. Each additional
advance shall be made in accordance with the terms and conditions of this Agreement.

4. Growth Factor: SRC and the Firm hereby unconditionally and irrevocably grants, assigns,
transfers and conveys an ownership interest in the proceeds recovered with respect to the
Claim(s) (hereinafter referred to as “Proceeds”) which includes a growth factor of 2.99%
per annum, compounded monthly, for those Advances that are advanced for Operational
Expenses, and a growth factor off@9S%lper annum, compounded monthly for those
Advances that are advanced for and reimbursed from fees received directly from Garcia
Case. In the event that Garcia Cases do not yield any Proceeds and Garcia Case Expenses
are repaid from the Proceeds from cases that are cross collateralized and are not Garcia
Cases as described in paragraph 6, then the Garcia Case Expenses shall be repaid at a
growth factor of 2.99. LCG’s interest shall be paid to LCG in the order and manner set
forth herein and in accordance with the attached SCHEDULE A, annexed hereto, and the
Schedule(s) annexed to any Additional Advances.

5. Term: LCG’s share of the recovery shall be paid to LCG in full on the date any Proceeds
from any PI Matters are recovered. LCG shall be entitled to be reimbursed in full for all
advances made to date to SRC and the Firm, from any PI Matter, in accordance with the
Schedule, and SRC and the Firm agree that they will not collect any fee from any P! Matter
unless and until LCG shall be reimbursed in full. In the event Proceeds are recovered in
multiple payments, from multiple cases or whether pursuant to a structured settlement,
annuity, or other form of installment payment or incremental recovery, LCG’s’s right to
recover full payment of its interests therein shall be paid senior to SRC’s and the Firm’s
rights to receive any portion of any of the Proceeds. In the event that the Proceeds
recovered from the settlement of the first, or any subsequent PI Matter, is not sufficient
to pay LCG’s full share due and owing at that time, LCG’s right to full payment of the
recovery shall be paid senior to SRC’s and the Firm’s right to receive any portion of the
Proceeds. Any remaining balance due and owing to LCG shall go forward and be subject to,
and repaid according to, the terms and conditions contained in this Agreement, senior to
SRC’s and the Firm’s right to receive any Proceeds.

6. Cross-Collateralization: SRC and the Firm hereby unconditionally and irrevocably agree to
cross collateralize all Pl Matters the firm currently has pending and all P! Matters it is
retained on in the future, whether as counsel or co-counsel, to secure the reimbursement
of the Advances made to it by LCG. Notwithstanding, as described more thoroughly within,
in the event that the Garcia Cases yield no Proceeds for any reason whatsoever and the
Proceeds from the cross-collateral is applied to Garcia Case Expenses, then those expenses
shall be paid back at the growth factor of 2.99. The Parties expressly agree that SRC and
Case 2:20-cv-05124-MCA-MAH Document 1-1 Filed 04/26/20 Page 3 of 23 PagelD: 13

the Firm are not cross collateralizing NJ Pip, WC, NY PIP and non-PI cases unless expressly
agreed to in writing.

7. Illustration: By way of illustration:

\llustration A: If at the time Case A settles, SRC owes LCG $50,000 principal and
interest for Garcia Case Expenses and $160,000.00 principal and interest in Operating
Expenses, and case A, a Garcia Case settles for $1,500,000.00 then, the monies shall be
distributed as follows:

$1,500,000.00
- $225,000.00 (case specific costs- experts etc)

 

$1,275,000.00
- $765,000.00 (60% to client)

$510,000.00 ( Attorney PROCEEDS)
- § 50,000.00 (to LCG for Garcia Case Expenses + 4.99 interest)
- $160,000.00 (to LCG for Operational Expenses + 2.99 interest)

 

$300,000.000 (to SRC)*

illustration B: If at the time Case B settles, a non-Garcia Case, and all Garcia Cases
have unsuccessfully resolved, and SRC owes LCG $50,000 principal and interest for
Garcia Case Expenses and $160,000.00 principal and interest in Operating Expenses,
and case A, a Garcia Case settles for $1,500,000,00 then, the monies shall be
distributed as follows:

$1,500,000.00
- $225,000.00 (case specific costs- experts etc)

 

$1,275,000.00
- $765,000.00 (60% to client)

$510,000.00 ( Attorney PROCEEDS)

- § 50,000.00 (to LCG for Garcia Case Expenses + 2.99 interest reverted
due to all Garcia Cases unsuccessfully resolving)

- $160,000.00 (to LCG for Operational Expenses + 2.99 interest)

 

$300,000.000 (to SRC)*

illustration C: If at the time Case B settles, SRC owes LCG $50,000 principal and interest
for Garcia Case Expenses and $160,000.00 principal and interest in Operating
Case 2:20-cv-05124-MCA-MAH Document 1-1 Filed 04/26/20 Page 4 of 23 PagelD: 14

8.

9.

Expenses, and case A settles for $500,000.00 then, the monies shall be distributed as
follows:

$500,000.00
- $100,000.00 (case specific costs- experts etc)

 

$400,000
- $240,000.00 (60% to client)

$160,000.00 ( Attorney PROCEEDS)
- $ 50,000.00 (to LCG for Case Expenses + interest)
- $160,000.00 (to LCG for Operational Expenses + interest)

 

-$50,000 (Net loss carry forward amount to be repaid, plus interest, to
LCG from SRC from the Proceeds from any and all Pl Matters.

*In the event SRC co-counsels with another firm Case Expenses may be
apportioned to the other firm before final Proceeds are divided amongst the
firms, however in all cases, LCG shall be repaid before attorneys fees are
divided

Acceptance: SRC and the Firm hereby accept(s) LCG’s funding as per the terms of this
Agreement, grants LCG a Security Interest and Lien as per the terms hereof, and assign the
Proceeds of the Claim(s) to the extent specified in this Agreement.

Privileged Information: Nothing in this Agreement shall require the disclosure of
confidential or privileged information in a manner that would violate SRC and the Firm’s
obligations as attorneys or the applicability of any privilege. LCG shall have no right to
request, and SRC and the Firm agrees that it will not disclose to LCG, privileged client
information.

10. Solvency: SRC and the Firm hereby represent(s) and warrant(s) to LCG that he/she/they

11.

is/are not presently a party to any action or proceeding for the relief under any federal or
state bankruptcy or insolvency law or the appointment of a trustee or receiver for all or
any portion of his/her/their assets, and that he/she/they do(es) not intend to file or
otherwise initiate any action or proceeding at any time in the future seeking relief under
any federal or state bankruptcy or insolvency law.

Warrant of Liens: SRC and the Firm hereby represent(s) and warrant(s) to LCG that
he/she/they has/have no notice or knowledge of any liens upon the any share of the
Proceeds SRC and the Firm are entitled to in connection with any of the claims or matters
described herein and has/have not assigned, transferred or conveyed any right to any
portion of the Proceeds to any person or entity, except as follows: (if none, s state)

 

. SRC and the Firm hereby agree(s) that he/she/they

 
Case 2:20-cv-05124-MCA-MAH Document 1-1 Filed 04/26/20 Page 5 of 23 PagelD: 15

will not knowingly create any additional liens against the Proceeds without the prior
written consent of LCG except those as may be necessary to the prosecution of the case
and any medical expenses, treatment and related equipment that Seller(s) may require.
Seller(s) specifically promise(s) not to create any liens against the proceeds of the case as a
result of any funding or advances that he/she/they might receive after the date of this
Agreement.

12. Choice of Law; Venue: The laws of the State of New Jersey, without regard to its conflict of
laws rules, shall control the validity, interpretation and enforceability of this Agreement. If
any one or more of the provisions are determined to be unenforceable, in whole or in
part, for any reason, the remaining provisions shall remain in full force and effect. The
Parties hereby irrevocable and unconditionally consent to submit to the exclusive
jurisdiction of the courts of the State of New Jersey in the County of Bergen for any
lawsuits, claims or other proceedings arising out of or relating to this Agreement and
agree not to commence any such lawsuit, claim or other proceeding except in such courts.
The Seller(s) and Purchaser hereby irrevocably and unconditionally waive any objection to
the laying of venue of any lawsuit, claim, or other proceeding arising out of relating to this
Agreement in the courts of the State of Jersey in the County of Bergen, and hereby further
irrevocable and unconditionally waive and agree not to plead or claim in any such court
that any such lawsuit, claim or other proceeding brought in any such court has been
brought in an inconvenient forum.

13. Notices. Any notice, demand or communication required, permitted or desired to be given
hereunder shall be deemed effectively given when personally delivered or mailed by
prepaid certified mail, return receipt requested, addressed as follows:

if to Seller: Sean R. Callagy, Esq.
Law Office of Sean R. Callagy, Esq., LLC
Mack-Cali II
650 From Road
Suite 565
Paramus, New Jersey 07652

If to Purchaser: Legal Capital Group, LLC
1 Hastings Drive
Tenafly, New Jersey 07670

or such other address, and to the attention of such other person as either party may
designate by written notice.

14. Binding; Successors. This Agreement, Future Advances, and any other document referred
to herein or therein shall be binding upon and inure to the benefit of and be enforceable
by the parties and their respective heirs, successors and assigns, except that the SRC and
the Firm may not assign its right under this Agreement, Future Advances and other
document referred to herein or therein without the prior written consent of the LCG. LCG
may at any time assign all, or a part of its rights and obligations under this Agreement,
Case 2:20-cv-05124-MCA-MAH Document 1-1 Filed 04/26/20 Page 6 of 23 PagelD: 16

Future Advances and the other Financing Agreements. Prior to any such assignment, the
LCG shall endeavor to give SRC and the Firm written notice of such planned assignment,
and the SRC and the Firm shall have the option, within fourteen (14) days of the receipt of
such notice, to prepay the Loans, in whole, without any prepayment premium.
Notwithstanding the foregoing, the LCG shall have no liability of any kind to the SRC and
the Firm if it fails to give such notice. In the event that the SRC and the Firm learns
without the giving of notice by LCG that LCG intends to assign the Loan, the SRC and the
Firm shall be afforded the right to prepay the Loans as set forth in this Section for a period
of fourteen (14) days from the Seller learns of such proposed assignment.

15. Entire Agreement: This Agreement constitutes the entire agreement between the parties
and there are no representations, warranties, covenants or obligations except as set forth
herein. It may only be modified in writing. This Agreement supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions, written or
oral, between the parties hereto relating to any transaction contemplated by this
Agreement. Notwithstanding the parties contemplate the possibility of future, Additional
Advances, in accordance with paragraph 2 of this Agreement.

16. Partial Invalidity: If any provision of this Agreement or the other Financing Agreements is
held to be invalid or unenforceable, such invalidity or unenforceability shall not invalidate
this Agreement or the other Financing Agreements as a whole but this Agreement or the
particular Financing Agreement, as the case may be, shall be unenforceable and the rights
and obligations of the parties shall be construed and enforced only to such extent as shall
be permitted by law.

17. Conflicts: In the event that any provision of this Agreement conflicts with the Financing
Agreement, or with any document or instrument delivered in connection herewith or
therewith, the terms of this Agreement shall control, notwithstanding such conflict.

18. Enforceability: If any provision of this Agreement shall be deemed invalid or
unenforceable, it shall not affect the validity or enforceability of any other provision

hereof.
19. Counterparts: This Agreement may be executed in separate counterparts.

20. Facsimile Signature: A Signature transmitted by fax shall be effective with the same force
and effect as the original signature.

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed and
delivered as of the day and year first above written.

 

 
Case 2:20-cv-05124-MCA-MAH Document 1-1 Filed,04/26;20 Page 7 of 23 PagelD: 17

On behalf of Sean R. Callagy, Esq. eha Legal Capital Group, LLC

Date: xv = [3 Date:_}

 

On Behalf of The La FikA of S Callagy, Esq., LLC

Date:

 
won nauwsbwn ee

Case 2:20-cv-05124-MCA-MAH Document 1-1 Filed 04/26/20 Page 8 of 23 PagelD: 18

 

Ref: Conejo
Initial
SCHEDULE A
Disclosure Statement
investment in Contingent Proceeds for Sean R. Callagy, Esq., LLC ist Advance
ist Funding 2nd Funding 3rd Funding 4th Funding 5th Funding 6th Funding Total
Funding Date 12/31/2012
Growth Factor (Monthly Rate of Return) 4.99%
Annualized Rate of return based on monthly
compounding 42.41%
Advance 47,828.99 47,828.99
Less Processing Fee 0.00
Less Origination Fee 0.00
Less Pay Off Previous Advance 0.00
Net Advance to Seller 47,828.99 0.00 0,00 0,00 0,00 0,00 47,828,99
Amount to be paid by Seller(s) to release Purchaser's interest In the Proceeds on the following dates:

On or Before 1/31/2013 64,058.80 64,058,80
On or Before 2/28/2013 64,058.80 64,058.80
On or Before 3/31/2013 64,058.80 64,058.80
On or Before 4/30/2013 64,058.80 64,058.80
On or Before 5/31/2013 64,058.80 64,058.80
On or Before 6/30/2013 6 months 64,058.80 64,058.80
On or Before 7/31/2013 67,255.33 67,255.33
On or Before 8/31/2013 70,611.38 70,611.38
On or Before 9/30/2013 74,134.88 74,134.88
On or Before 10/31/2013 77,834.21 77,834.21
On or Before 11/30/2013 81,718.14 81,718.14
On or Before 12/31/2013 12 months 85,795.88 85,795.88
On or Before 1/31/2014 90,077.09 90,077.09
On or Before 2/28/2014 94,571.94 94,571.94
On or Before 3/31/2014 99,291.08 99,291.08
On or Before 4/30/2014 104,245.70 104,245.70
On or Before 5/31/2014 109,447.56 109,447,56
On or Before 6/30/2014 18 months 114,909.00 114,909.00
On or Before 7/31/2014 120,642.95 120,642.95
On or Before 8/31/2014 126,663.04 126,663,04
On or Before 9/30/2014 132,983.52 132,983.52
On or Before 10/31/2014 139,619.40 139,619.40
On or Before 11/30/2014 146,586.41 146,586.41
On or Before 12/31/2014 24 months 153,901.07 153,901.07
On or Before 1/31/2015 161,580.73 161,580.73
On or Before 2/28/2015 169,643.61 169,643.61
On or Before 3/31/2015 178,108.83 178,108.83
On or Before 4/30/2015 186,996.46 186,996.46
On or Before 5/31/2015 196,327.58 196,327.58
On or Before 6/30/2015 30 months 206,124.33 206,124.33
On or Before 7/31/2015 216,409,93 216,409.93
On or Before 8/31/2015 227,208.79 227,208.79
On or Before 9/30/2015 238,546.51 238,546.51
On or Before 10/31/2015 250,449,98 250,449.98
On or Before 11/30/2015 262,947.43 262,947,43

276,068.51

 

On or Before 12/31/2015 36 months 276,068.51
After the periods shown, please call for a Pay Off Amount, which continges to increase the Growth Factor,
compunded monthly.
R. = Ist Advance
onowmwbhwn

Case 2:20-cv-05124-MCA-MAH Document 1-1 Filed 04/26/20 Page 9 of 23 PagelD: 19

 

Ref: Ablao Elenita
Initial
HEDULE A
’ Disclosure Statement
investment in Contingent Proceeds for Sean R. Callagy, Esq., LLC Ast Advance
Ast Funding 2nd Funding 3rd Funding 4th Funding Sth Funding 6th Funding Total
Funding Date 1/7/2013
Growth Factor (Monthly Rate of Return) 4.99%
Annualized Rate of return based on monthly
compounding 42.41%
Advance 24,119.96 24,119.96
Less Processing Fee 0.00
Less Origination Fee 0,00
Less Pay Off Previous Advance 0,00
Net Advance to Seller 24,119.96 0,00 0.00 0,00 0,00 0.00 24,119.96
‘Amount to be paid by Seller(s) to release Purchaser's interest in the Proceeds on the following dates:
On or Before 2/7/2013 32,304.59 32,304.59
On or Before 3/7/2013 32,304.59 32,304.59
On or Before 4/7/2013 32,304.59 32,304.59
On or Before 5/7/2013 32,304.59 32,304.59
On or Before 6/7/2013 32,304.59 32,304.59
On or Before 7/7/2013 = 6 months 32,304.59 32,304.59
On or Before 8/7/2013 33,916.59 33,916.59
On or Before 9/7/2013 35,609.03 35,609.03
On or Before 10/7/2013 37,385.92 37,385.92
On or Before 11/7/2013 39,251.47 39,251.47
On or Before 12/7/2013 41,210.12 41,210.12
On or Before 1/7/2014 12 months 43,266.51 43,266.51
On or Before 2/7/2014 45,425.51 45,425.51
On or Before 3/7/2014 47,692.24 47,692.24
On or Before 4/7/2014 50,072.08 50,072.08
On or Before 5/7/2014 52,570.68 52,570.68
On or Before 6/7/2014 55,193.96 55,193.96
On or Before 7/7/2014 = 18 months 57,948.13 57,948.13
On or Before 8/7/2014 60,839.75 60,839.75
On or Before 9/7/2014 63,875.65 63,875,65
On or Before 10/7/2014 67,063.05 67,063.05
On or Before 11/7/2014 70,409.49 70,409.49
On or Before 12/7/2014 73,922.92 73,922.92
On or Before 1/7/2015 24 months 77,611.68 77,611.68
On or Before 2/7/2015 81,484.50 81,484.50
On or Before 3/7/2015 85,550.58 85,550.58
On or Before 4/7/2015 89,819.55 89,819.55
On or Before 5/7/2015 94,301.55 94,301.55
On or Before 6/7/2015 99,007.19 99,007.19
On or Before 7/7/2015 30 months 103,947.65 103,947.65
On or Before 8/7/2015 109,134.64 109,134.64
On or Before 9/7/2018 114,580.46 114,580.46
On or Before 10/7/2015 120,298.03 120,298.03
On or Before 11/7/2015 126,300.90 126,300.90
On or Before 12/7/2015 132,603.31 132,603.31
On or Before 1/7/2016 36 months 139,220.22 139,220.22

After the periods shown, please call for a Pay Off Amount, which continues J@ increase by, rowth Factor,
compunded monthly.

 

Sean R. , Eke, WLC/- 1sf Advance
EBwannwn awn

ww www NNN Nhe Oe Re -

Case 2:20-cv-05124-MCA-MAH Document 1-1 Filed 04/26/20 Page 10 of 23 PagelD: 20

 

 

\ Ref: Lara Vanesa
Initial ;
SCHEDULE A
Disclosure Statement
investment in Contingent Proceeds for Sean R. Callagy, Esq., LLC ist Advance
ist Funding 2nd Funding 3rd Funding 4th Funding 5th Funding 6th Funding Total
Funding Date 1/7/2013
Growth Factor (Monthly Rate of Return) 4.99%
Annualized Rate of return based on monthly
compounding 42.41%
Advance 37,609.27 37,609.27
Less Processing Fee 0.00
Less Origination Fee 0.00
Less Pay Off Previous Advance 0.00
Net Advance to Seller 37,609.27 0.00 0.00 0.00 0,00 0.00 37,609.27
‘Amount to be paid by Seller(s) to release Purchaser's interest in the Proceeds on the following dates:
On or Before 2/7/2013 50,371.23 §0,371,23
On or Before 3/7/2013 50,371.23 50,371.23
On or Before 4/7/2013 50,371.23 50,371.23
On or Before 5/7/2013 50,371.23 50,371.23
On or Before 6/7/2013 $0,371.23 50,371.23
On or Before 7/7/2013 G months 50,371.23 50,371.23
On or Before 8/7/2013 52,884.75 52,884.75
On or Before 9/7/2013 55,523.70 55,523.70
On or Before 10/7/2013 58,294.34 58,294.34
On or Before 11/7/2013 61,203.22 61,203.22
On or Before 12/7/2013 64,257.26 64,257.26
On or Before 1/7/2014 = 12. months 67,463.70 67,463.70
On or Before 2/7/2014 70,830.14 70,830.14
On or Before 3/7/2014 74,364.56 74,364.56
On or Before 4/7/2014 78,075.36 78,075.36
On or Before 5/7/2014 81,971.32 81,971.32
On or Before 6/7/2014 86,061.69 86,061.69
On or Before 7/7/2014 =18 months 90,356.16 90,356.16
On or Before 8/7/2014 94,864.94 94,864,594
On or Before 9/7/2014 99,598.70 99,598.70
On or Before 10/7/2014 104,568.67 104,568.67
On or Before 11/7/2014 109,786.65 109,786.65
On or Before 12/7/2014 115,265.00 115,265.00
On or Before 1/7/2015 24 months 121,016.73 121,016.73
On or Before 2/7/2015 127,055.46 127,055.46
On or Before 3/7/2015 133,395.53 133,395.53
On or Before 4/7/2015 140,051.96 140,051.96
On or Before 5/7/2015 147,040.56 147,040.56
On or Before 6/7/2015 154,377.88 154,377.88
On or Before 7/7/2015 30 months 162,081.34 162,081.34
On or Before 8/7/2015 170,169.20 170,169.20
On or Before 9/7/2015 178,660.64 178,660.64
On or Before 10/7/2015 187,575.81 187,575.81
On or Before 11/7/2015 196,935.84 196,935.84
On or Before 12/7/2015 206,762.94 206,762.94
On or Before 1/7/2016 36 months 217,080.41 217,080.41

After the periods shown, please call for a Pay Off Amount, which continues to increase by the Growth Factor,
compunded monthly.

 

Sean R, Cal $q., , ance
wma nu bw he

ww www NNN NNN NNN ON Oe » =
SEPRRBHEBSRENSEREGDRESESNTEGEREENES

Case 2:20-cv-05124-MCA-MAH Document 1-1 Filed 04/26/20 Page 11 of 23 PagelD: 21

Ref: New Mexico/Cooper Titre

initial
SCHEDULE A
Disclosure Statement
Investment in Contingent Proceeds for Sean R. Callagy, Esq., LLC 2nd Advance
ist Funding 2nd Funding 3rdFunding 4thFunding SthFunding 6th Funding Total
Funding Date 1/16/2013 1/18/2013
Growth Factor (Monthly Rate of Return) 4,99% 4.99%
Annualized Rate of return based on monthly .
compounding 42.41% 42.41%
Advance 25,000.00 63,437.17 88,437.17
Less Processing Fee . 0,00
Less Origination Fee 0.00
Less Pay Off Previous Advance 0.00
Net Advance to Seller 25,000.00 63,437.17 0.00 0.00 0.00 0.00 88,437.17

 

‘Amount to be paid by Seller(s) to release Purchaser's interest in the Proceeds on the following dates:

On or Before 2/16/2013 26,247.50 66,455.25 92,702.75
On or Before 3/16/2013 27,557.25 69,771.37 97,328.62
On or Before 4/16/2013 28,932.36 73,252.96 102,185.32
On or Before 5/16/2013 30,376.08 76,908.28 107,284.36
On or Before 6/16/2013 31,891.85 80,746.00 112,637.85
On or Before 7/16/2013 6 months 33,483.25 84,775.23 118,258.48
On or Before 8/16/2013 35,154.07 89,005.51 124,159.58
On or Before 9/16/2013 36,908.25 593,446.89 130,355.14
On or Before 10/16/2013 38,749.98  98,109,89 136,859.86
On or Before 11/16/2013 40,683.60 103,005.57 143,689.17
On or Before 12/16/2013 42,713.71 108,145.55 150,859.26
On or Before 1/16/2014 12 months 44,845.12 113,542.01 158,387.14
On or Before 2/16/2014 47,082.90 119,207.76 166,290.66
On or Before 3/16/2014 49,432.33 125,156.23 174,588.56
On or Before 4/16/2014 $1,899.01 131,401.52 183,300.53
On or Before 5/16/2014 54,488.77 137,958.46 192,447.23
On or Before 6/16/2014 57,207.76 144,842.59 202,050.34
On or Before 7/16/2014 18 months 60,062.42 152,070.23 212,132.65
On or Before 8/16/2014 63,059.54 159,658.53 222,718.07
On or Before 9/16/2014 66,206.21 167,625.50 233,831.70
On or Before 10/16/2014 69,509.90 175,990.01 245,499.91
On or Before 11/16/2014 72,978.44 184,771.91 257,750.35
On or Before 12/16/2014 76,620.07 193,992.03 270,612.09
On or Before 1/16/2015 24 months 80,443.41 203,672.23 284,115.64
On or Before 2/16/2015 84,457.53 213,835.47 298,293.01
On or Before 3/16/2015 88,671.97 224,505.86 313,177.83
On or Before 4/16/2015 93,096.70 235,708.71 328,805.40
On or Before 5/16/2015 97,742.22 247,470.57 345,212.79
On or Before 6/16/2015 102,619.56 259,819.35 362,438.91
On or Before 7/16/2015 30 months 107,740.28 272,784.34 380,524.61
On or Before 8/16/2015 113,116.51 286,396.28 399,512.79
On or Before 9/16/2015 118,761.03 300,687.45 419,448,48
On or Before 10/16/2015 124,687.20 315,691.75 440,378.96
On or Before 11/16/2015 130,909.10 331,444.77 462,353.87
On or Before 12/16/2015 137,441.46 347,983.87 485,425.33
On or Before 1/16/2016 36 months 144,299.79 365,348.26 509,648.05

After the periods shown, please call for a Pay Off Amount, which continues to se by the Growth Factor,

compunded monthly. ‘
Sean R. , Esq. nd nce

 
womnowsebune

 
 

Z e “ Ref: Hoteay

Initial

  

Woe atl

Case 2:20-cv-05124-MCA-MAH Document 1-1 Filed 04/26/20 Page 12 of 23 payel

 

SCHEDULE A
Disclosure Statement
investment in Contingent Proceeds for Sean R. Callagy, Esq., LLC 1st Advance
ist Funding 2nd Funding 3rdFunding 4th Funding 5th Funding 6th Funding Total
Funding Date 1/23/2013 y
Growth Factor (Monthly Rate of Return) 4.99%
Annualized Rate of return based on monthly
compounding 42.41%
Advance 40,000.00 40,000.00
Less Processing Fee 0.00
Less Origination Fee 0.00
Less Pay Off Previous Advance 0.00
Net Advance to Seller 40,000.00 0.00 0.00 0,00 0.00 0,00 40,000.00
‘Amount to be paid by Seller(s) to release Purchaser's interest in the Proceeds on the following dates:
On or Before 2/23/2013 53,573.20 53,573.20
On or Before 3/23/2013 53,573.20 53,573.20
On or Before 4/23/2013 53,573.20 53,573.20
On or Before 5/23/2013 53,573.20 53,573.20
On or Before 6/23/2013 53,573.20 53,573.20
On or Before 7/23/2013 6 months §3,573.20 53,573.20
On or Before 8/23/2013 56,246.50 56,246.50
On or Before 9/23/2013 59,053.20 59,053.20
On or Before 10/23/2013 61,999.96 61,999.96
On or Before 11/23/2013 65,093.76 65,093.76
On or Before 12/23/2013 . 68,341.93 68,341.93
On or Before 1/23/2014 12 months 71,752.20 71,752.20
On or Before 2/23/2014 75,332.63 75,332.63
On or Before 3/23/2014 79,091.73 79,091.73
On or Before 4/23/2014 83,038.41 83,038.41
On or Before 5/23/2014 87,182.02 87,182.02
On or Before 6/23/2014 91,532.41 91,532.41
On or Before 7/23/2014 18 months 96,099.87 96,099.87
On or Before 8/23/2014 100,895.26 100,895.26
On or Before 9/23/2014 105,929.93 105,929.93
On or Before 10/23/2014 111,215.83 111,215.83
On or Before 11/23/2014 116,765.50 116,765.50
On or Before 12/23/2014 122,592.10 122,592.10
On or Before 1/23/2015 24 months 128,709.45 128,709.45
On or Before 2/23/2015 135,132.05 135,132.05
On or Before 3/23/2015 141,875.14 141,875.14
On or Before 4/23/2015 148,954.71 148,954.71
On or Before 5/23/2015 i 156,387.55 156,387.55
On or Before 6/23/2015 164,191.29 164,191.29
On or Before 7/23/2015 30 months 172,384.43 172,384.43
On or Before 8/23/2015 180,986.42 180,986.42
On or Before 9/23/2015 190,017.64 190,017.64
On or Before 10/23/2015 199,499.52 199,499.52
On or Before 11/23/2015 209,454.54 209,454.54
On or Before 12/23/2015 219,906.33 219,906.33
On or Before 1/23/2016 36 months 230,879.65 230,879.65
After the periods shown, please call for a Pay Off Amount, which cont! increase by the Growth Factor,
compunded monthly.

ZL

Seanpe. Gallagy, Esq., LLC - Ist Advance

ip Vv

2
OMAN DU BPWN Ke

WwWWWWWWNN NN NNNNN NP RP RP RP RP PPP Pe
DUP WNHROUOWAN DUB WNHRPOUAN DU BPWNH SO

Case 2:20-cv-05124-MCA-MAH Document 1-1 Filed 04/26/20 Page 13 of 23 PagelD: 23

Ref: Chicago/carbon monoxide

 

Initial
SCHEDULE A
Disclosure Statement
Investment in Contingent Proceeds for Sean R. Callagy, Esq., LLC 1st Advance
1st Funding 2nd Funding 3rd Funding 4th Funding 5th Funding 6th Funding Total
Funding Date 3/27/2013
Growth Factor (Monthly Rate of Return) 2.99%
Annualized Rate of return based on monthly
compounding 35.88%
Advance 25,000.00 25,000.00
Less Processing Fee 0.00
Less Origination Fee 0.00
Less Pay Off Previous Advance 0.00
Net Advance to Seller 25,000.00 0.00 0.00 0.00 0.00 0.00 25,000.00
Amount to be paid by Seller(s) to release Purchaser's interest in the Proceeds on the following dates:
On or Before 4/27/2013 29,833.93 29,833.93
On or Before 5/27/2013 29,833.93 29,833.93
On or Before 6/27/2013 29,833.93 29,833.93
On or Before 7/27/2013 29,833.93 29,833.93
On or Before 8/27/2013 29,833.93 29,833.93
On or Before 9/27/2013 6 months 29,833.93 29,833.93
On or Before 10/27/2013 30,725.96 30,725.96
On or Before 11/27/2013 31,644.67 31,644.67
On or Before 12/27/2013 32,590.85 32,590.85
On or Before 1/27/2014 33,565.31 33,565.31
On or Before 2/27/2014 34,568.92 34,568.92
On or Before 3/27/2014 12months 35,602.53 35,602.53
On or Before 4/27/2014 36,667.04 36,667.04
On or Before 5/27/2014 37,763.39 37,763.39
On or Before 6/27/2014 38,892.51 38,892.51
On or Before 7/27/2014 40,055.40 40,055.40
On or Before 8/27/2014 41,253.05 41,253.05
On or Before 9/27/2014 18months 42,486.52 42,486.52
On or Before 10/27/2014 43,756.87 43,756.87
On or Before 11/27/2014 45,065.20 45,065.20
On or Before 12/27/2014 46,412.65 46,412.65
On or Before 1/27/2015 47,800.39 47,800.39
On or Before 2/27/2015 49,229.62 49,229.62
On or Before 3/27/2015 24months 50,701.58 50,701.58
On or Before 4/27/2015 52,217.56 52,217.56
On or Before 5/27/2015 53,778.86 53,778.86
On or Before 6/27/2015 55,386.85 55,386.85
On or Before 7/27/2015 57,042.92 57,042.92
On or Before 8/27/2015 58,748.50 58,748.50
On or Before 9/27/2015 30 months 60,505.08 60,505.08
On or Before 10/27/2015 62,314.19 62,314.19
On or Before 11/27/2015 64,177.38 64,177.38
On or Before 12/27/2015 66,096.28 66,096.28
On or Before 1/27/2016 68,072.56 68,072.56
On or Before 2/27/2016 70,107.93 70,107.93
On or Before 3/27/2016 36 months 72,204.16 72,204.16

After the periods shown, please call for a Pay Off Amount, which continues to increase by the Growth Factor,
compunded monthly.

 

Sean R. Callagy, Esq., LLC - 1st Advance
WAN DY BWN PR

WWWWWWWNNNNNNNNNNRP RP BRR RP RPP BPR
MDMUBWNPOHOMRNDUBWNKPOWWANABDUBWNHRO

Case 2:20-cv-05124-MCA-MAH Document 1-1 Filed 04/26/20 Page 14 of 23 PagelD: 24

Ref: Murray Bauer

 

Initial
SCHEDULE A
Disclosure Statement
Investment in Contingent Proceeds for Sean R. Callagy, Esq., LLC 1st Advance
1st Funding 2nd Funding 3rd Funding 4th Funding SthFunding 6th Funding Total
Funding Date 3/28/2013
Growth Factor (Monthly Rate of Return) 2.99%
Annualized Rate of return based on monthly
compounding 35.88%
Advance 25,000.00 25,000.00
Less Processing Fee 0.00
Less Origination Fee 0.00
Less Pay Off Previous Advance 0.00
Net Advance to Seller 25,000.00 0.00 0.00 0.00 0.00 0.00 25,000.00
Amount to be paid by Seller(s) to release Purchaser's interest in the Proceeds on the following dates:
On or Before 4/28/2013 29,833.93 29,833.93
On or Before 5/28/2013 29,833.93 29,833.93
On or Before 6/28/2013 29,833.93 29,833.93
On or Before 7/28/2013 29,833.93 29,833.93
On or Before 8/28/2013 29,833.93 29,833.93
On or Before 9/28/2013 6 months 29,833.93 29,833.93
On or Before 10/28/2013 30,725.96 30,725.96
On or Before 11/28/2013 31,644.67 31,644.67
On or Before 12/28/2013 32,590.85 32,590.85
On or Before 1/28/2014 33,565.31 33,565.31
On or Before 2/28/2014 34,568.92 34,568.92
On or Before 3/28/2014 12months 35,602.53 35,602.53
On or Before 4/28/2014 36,667.04 36,667.04
On or Before 5/28/2014 37,763.39 37,763.39
On or Before 6/28/2014 38,892.51 38,892.51
On or Before 7/28/2014 40,055.40 40,055.40
On or Before 8/28/2014 41,253.05 41,253.05
On or Before 9/28/2014 18months 42,486.52 42,486.52
On or Before 10/28/2014 43,756.87 43,756.87
On or Before 11/28/2014 45,065.20 45,065.20
On or Before 12/28/2014 46,412.65 46,412.65
On or Before 1/28/2015 47,800.39 47,800.39
On or Before 2/28/2015 49,229.62 49,229.62
On or Before 3/28/2015 24months 50,701.58 50,701.58
On or Before 4/28/2015 52,217.56 52,217.56
On or Before 5/28/2015 53,778.86 53,778.86
On or Before 6/28/2015 55,386.85 55,386.85
On or Before 7/28/2015 57,042.92 57,042.92
On or Before 8/28/2015 58,748.50 58,748.50
On or Before 9/28/2015 30 months 60,505.08 60,505.08
On or Before 10/28/2015 62,314.19 62,314.19
On or Before 11/28/2015 64,177.38 64,177.38
On or Before 12/28/2015 66,096.28 66,096.28
On or Before 1/28/2016 68,072.56 68,072.56
On or Before 2/28/2016 70,107.93 70,107.93
On or Before 3/28/2016 36 months 72,204.16 72,204.16

After the periods shown, please call for a Pay Off Amount, which continues to increase by the Growth Factor,
compunded monthly.

 

Sean R. Callagy, Esq., LLC - 1st Advance
WAN DU PWN PK

wWwWwWWwWWWWWWWNNNNNNNN NN PRP RP RP RP RP RP RP Pe
WOWAN DUNES WNHRFPOWOAWAN DYUSWNHROWAN DU BSWNRH OS

Case 2:20-cv-05124-MCA-MAH Document 1-1 Filed 04/26/20 Page 15 of 23 PagelD: 25

Luis Canseco Vazquez

 

After the periods shown, please call for a Pay Off Amount, which continues to increase by the Growth Factor,
compunded monthly.

naa TENET Initial
SCHEDULE A
Disclosure Statement
Investment in Contingent Proceeds for Sean R. Callagy, Esq., LLC 1st Advance
1st Funding 2nd Funding 3rdFunding 4th Funding Sth Funding 6th Funding Total
Funding Date 4/1/2013
Growth Factor (Monthly Rate of Return) 1.99%
Annualized Rate of return based on monthly
compounding 23.88%
Advance 12,000.00 12,000.00
Less Processing Fee 0.00
Less Origination Fee 0.00
Less Pay Off Previous Advance 0.00
Net Advance to Seller 12,000.00 0.00 0.00 0.00 0.00 0.00 12,000.00
Amount to be paid by Seller(s) to release Purchaser's interest in the Proceeds on the following dates:
On or Before 5/1/2013 13,506.00 13,506.00
On or Before 6/1/2013 13,506.00 13,506.00
On or Before 7/1/2013 13,506.00 13,506.00
On or Before 8/1/2013 13,506.00 13,506.00
On or Before 9/1/2013 13,506.00 13,506.00
On or Before 10/1/2013 6 months 13,506.00 13,506.00
On or Before 11/1/2013 13,774.77 13,774.77
On or Before 12/1/2013 14,048.89 14,048.89
On or Before 1/1/2014 14,328.46 14,328.46
On or Before 2/1/2014 14,613.60 14,613.60
On or Before 3/1/2014 14,904.41 14,904.41
On or Before 4/1/2014 12months 15,201.00 15,201.00
On or Before 5/1/2014 15,503.50 15,503.50
On or Before 6/1/2014 15,812.02 15,812.02
On or Before 7/1/2014 16,126.68 16,126.68
On or Before 8/1/2014 16,447.60 16,447.60
On or Before 9/1/2014 16,774.91 16,774.91
On or Before 10/1/2014 18months 17,108.73 17,108.73
On or Before 11/1/2014 17,449.20 17,449.20
On or Before 12/1/2014 17,796.44 17,796.44
On or Before 1/1/2015 18,150.58 18,150.58
On or Before 2/1/2015 18,511.78 18,511.78
On or Before 3/1/2015 18,880.17 18,880.17
On or Before 4/1/2015 24months 19,255.88 19,255.88
On or Before 5/1/2015 19,639.07 19,639.07
On or Before 6/1/2015 20,029.89 20,029.89
On or Before 7/1/2015 20,428.49 20,428.49
On or Before 8/1/2015 20,835.01 20,835.01
On or Before 9/1/2015 21,249.63 21,249.63
On or Before 10/1/2015 30 months 21,672.50 21,672.50
On or Before 11/1/2015 22,103.78 22,103.78
On or Before 12/1/2015 22,543.64 22,543.64
On or Before 1/1/2016 22,992.26 22,992.26
On or Before 2/1/2016 23,449.81 23,449.81
On or Before 3/1/2016 23,916.46 23,916.46
On or Before 4/1/2016 36 months 24,392.40 24,392.40
On or Before 5/1/2016 24,877.81 24,877.81
On or Before 6/1/2016 25,372.88 25,372.88
On or Before 7/1/2016 25,877.80 25,877.80
WOAN DU BPWN PE

WCWWWWWWNHN NNN NNNN DN PP RP PPP RP PP PR
Ou WNRPOUWOAWAN DUS WNHRPOUAN DU BWNEHR OO

Case 2:20-cv-05124-MCA-MAH Document 1-1 Filed 04/26/20 Page 16 of 23 PagelD: 26

Ref: Chicago/carbon monoxide/2

 

Initial
SCHEDULE A
Disclosure Statement
Investment in Contingent Proceeds for Sean R. Callagy, Esq., LLC 1st Advance
1st Funding 2nd Funding 3rdFunding 4th Funding Sth Funding 6th Funding Total
Funding Date 4/4/2013
Growth Factor (Monthly Rate of Return) 2.99%
Annualized Rate of return based on monthly
compounding 35.88%
Advance 23,000.00 23,000.00
Less Processing Fee 0.00
Less Origination Fee 0.00
Less Pay Off Previous Advance 0.00
Net Advance to Seller 23,000.00 0.00 0.00 0.00 0.00 0.00 23,000.00
Amount to be paid by Seller(s) to release Purchaser's interest in the Proceeds on the following dates:
On or Before 5/4/2013 27,447.21 27,447.21
On or Before 6/4/2013 27,447.21 27,447.21
On or Before 7/4/2013 27,447.21 27,447.21
On or Before 8/4/2013 27,447.21 27,447.21
On or Before 9/4/2013 27,447.21 27,447.21
On or Before 10/4/2013 6 months 27,447.21 27,447.21
On or Before 11/4/2013 28,267.88 28,267.88
On or Before 12/4/2013 29,113.09 29,113.09
On or Before 1/4/2014 29,983.57 29,983.57
On or Before 2/4/2014 30,880.08 30,880.08
On or Before 3/4/2014 31,803.40 31,803.40
On or Before 4/4/2014 12months 32,754.32 32,754.32
On or Before 5/4/2014 33,733.67 33,733.67
On or Before 6/4/2014 34,742.31 34,742.31
On or Before 7/4/2014 35,781.10 35,781.10
On or Before 8/4/2014 36,850.96 36,850.96
On or Before 9/4/2014 37,952.80 37,952.80
On or Before 10/4/2014 18 months 39,087.59 39,087.59
On or Before 11/4/2014 40,256.31 40,256.31
On or Before 12/4/2014 41,459.97 41,459.97
On or Before 1/4/2015 42,699.63 42,699.63
On or Before 2/4/2015 43,976.35 43,976.35
On or Before 3/4/2015 45,291.24 45,291.24
On or Before 4/4/2015 24months 46,645.45 46,645.45
On or Before 5/4/2015 48,040.15 48,040.15
On or Before 6/4/2015 49,476.55 49,476.55
On or Before 7/4/2015 50,955.89 50,955.89
On or Before 8/4/2015 52,479.48 52,479.48
On or Before 9/4/2015 54,048.61 54,048.61
On or Before 10/4/2015 30months 55,664.67 55,664.67
On or Before 11/4/2015 57,329.04 57,329.04
On or Before 12/4/2015 59,043.18 59,043.18
On or Before 1/4/2016 60,808.57 60,808.57
On or Before 2/4/2016 62,626.74 62,626.74
On or Before 3/4/2016 64,499.28 64,499.28
On or Before 4/4/2016 36 months 66,427.81 66,427.81

After the periods shown, please call for a Pay Off Amount, which continues to increase by the Growth Factor,
compunded monthly.

 

Sean R. Callagy, Esq., LLC - 1st Advance
WAN DU BPWN PE

WWWWWWWNNNNNNNNN NP PRP RP RP RP RP RP Pe
DUBWNHRPOUKWUAWAN DUB WNHROUWU WAN DU BWNHRHR OC

Case 2:20-cv-05124-MCA-MAH Document 1-1 Filed 04/26/20 Page 17 of 23 PagelD: 27

 

Ref: Sioux Falls
Initial
SCHEDULE A
Disclosure Statement
Investment in Contingent Proceeds for Sean R. Callagy, Esq., LLC 1st Advance
1st Funding 2nd Funding 3rd Funding 4th Funding Sth Funding 6th Funding Total
Funding Date 4/8/2013
Growth Factor (Monthly Rate of Return) 2.99%
Annualized Rate of return based on monthly
compounding 35.88%
Advance 58,000.00 58,000.00
Less Processing Fee 0.00
Less Origination Fee 0.00
Less Pay Off Previous Advance 0.00
Net Advance to Seller 58,000.00 0.00 0,00 0.00 0.00 0.00 58,000.00
Amount to be paid by Seller(s) to release Purchaser's interest in the Proceeds on the following dates:

On or Before 5/8/2013 69,214.71 69,214.71
On or Before 6/8/2013 69,214.71 69,214.71
On or Before 7/8/2013 69,214.71 69,214.71
On or Before 8/8/2013 69,214.71 69,214.71
On or Before 9/8/2013 69,214.71 69,214.71
On or Before 10/8/2013 6 months 69,214.71 69,214.71
On or Before 11/8/2013 71,284.23 71,284.23
On or Before 12/8/2013 73,415.63 73,415.63
On or Before 1/8/2014 75,610.76 75,610.76
On or Before 2/8/2014 77,871.52 77,871.52
On or Before 3/8/2014 80,199.88 80,199.88
On or Before 4/8/2014 12months 82,597.85 82,597.85
On or Before 5/8/2014 85,067.53 85,067.53
On or Before 6/8/2014 87,611.05 87,611.05
On or Before 7/8/2014 90,230.62 90,230.62
On or Before 8/8/2014 92,928.51 92,928.51
On or Before 9/8/2014 95,707.07 95,707.07
On or Before 10/8/2014 18 months 98,568.72 98,568.72
On or Before 11/8/2014 101,515.92 101,515.92
On or Before 12/8/2014 104,551.25 104,551.25
On or Before 1/8/2015 107,677.33 107,677.33
On or Before 2/8/2015 110,896.88 110,896.88
On or Before 3/8/2015 114,212.70 114,212.70
On or Before 4/8/2015 24months 117,627.66 117,627.66
On or Before 5/8/2015 121,144.72 121,144.72
On or Before 6/8/2015 124,766.95 124,766.95
On or Before 7/8/2015 128,497.48 128,497.48
On or Before 8/8/2015 132,339.56 132,339.56
On or Before 9/8/2015 136,296.51 136,296.51
On or Before 10/8/2015 30 months 140,371.78 140,371.78
On or Before 11/8/2015 144,568.89 144,568.89
On or Before 12/8/2015 148,891.50 148,891.50
On or Before 1/8/2016 153,343.36 153,343.36
On or Before 2/8/2016 157,928.33 157,928.33
On or Before 3/8/2016 162,650.38 162,650.38
On or Before 4/8/2016 36 months 167,513.63 167,513.63

After the periods shown, please call for a Pay Off Amount, which continues to increase by the Growth Factor,
compunded monthly.

 

Sean R. Callagy, Esq., LLC - 1st Advance
Case 2:20-cv-05124-MCA-MAH Document 1-1 Filed 04/26/20 Page 18 of 23 PagelD: 28

 

Sean R. Callagy, Esq., LLC - 1st Advance
WOAN DU BWN

WWWWWWWNNNNNNNNN NP RP RP RP RP RP RP RP Pe
DUP WNHRPOUWO AON DUBS WNHROUWO WAN DU BWNPR OC

Case 2:20-cv-05124-MCA-MAH Document 1-1 Filed 04/26/20 Page 19 of 23 PagelD: 29

 

Ref: Sioux Falls 2
Initial
SCHEDULE A
Disclosure Statement
Investment in Contingent Proceeds for Sean R. Callagy, Esq., LLC 1st Advance
1st Funding 2nd Funding 3rd Funding 4th Funding Sth Funding 6th Funding Total
Funding Date 4/24/2013
Growth Factor (Monthly Rate of Return) 2.99%
Annualized Rate of return based on monthly
compounding 35.88%
Advance 8,000.00 8,000.00
Less Processing Fee 0.00
Less Origination Fee 0.00
Less Pay Off Previous Advance 0.00
Net Advance to Seller 8,000.00 0.00 0.00 0.00 0.00 0.00 8,000.00
Amount to be paid by Seller(s) to release Purchaser's interest in the Proceeds on the following dates:

On or Before 5/24/2013 9,546.85 9,546.85
On or Before 6/24/2013 9,546.85 9,546.85
On or Before 7/24/2013 9,546.85 9,546.85
On or Before 8/24/2013 9,546.85 9,546.85
On or Before 9/24/2013 9,546.85 9,546.85
On or Before 10/24/2013 6 months 9,546.85 9,546.85
On or Before 11/24/2013 9,832.30 9,832.30
On or Before 12/24/2013 10,126.29 10,126.29
On or Before 1/24/2014 10,429.06 10,429.06
On or Before 2/24/2014 10,740.89 10,740.89
On or Before 3/24/2014 11,062.04 11,062.04
On or Before 4/24/2014 12 months 11,392.80 11,392.80
On or Before 5/24/2014 11,733.44 11,733.44
On or Before 6/24/2014 12,084.27 12,084.27
On or Before 7/24/2014 12,445.59 12,445.59
On or Before 8/24/2014 12,817.72 12,817.72
On or Before 9/24/2014 13,200.97 13,200.97
On or Before 10/24/2014 18 months 13,595.68 13,595.68
On or Before 11/24/2014 14,002.19 14,002.19
On or Before 12/24/2014 14,420.85 14,420.85
On or Before 1/24/2015 14,852.04 14,852.04
On or Before 2/24/2015 15,296.11 15,296.11
On or Before 3/24/2015 15,753.46 15,753.46
On or Before 4/24/2015 24 months 16,224.49 16,224.49
On or Before 5/24/2015 16,709.61 16,709.61
On or Before 6/24/2015 17,209.22 17,209.22
On or Before 7/24/2015 17,723.78 17,723.78
On or Before 8/24/2015 18,253.72 18,253.72
On or Before 9/24/2015 18,799.51 18,799.51
On or Before 10/24/2015 30 months 19,361.61 19,361.61
On or Before 11/24/2015 19,940.52 19,940.52
On or Before 12/24/2015 20,536.75 20,536.75
On or Before 1/24/2016 21,150.79 21,150.79
On or Before 2/24/2016 21,783.20 21,783.20
On or Before 3/24/2016 22,434.52 22,434.52
On or Before 4/24/2016 36 months 23,105.31 23,105.31

After the periods shown, please call for a Pay Off Amount, which continues to increase by the Growth Factor,
compunded monthly.

 

Sean R. Callagy, Esq., LLC - 1st Advance
WAN DUS WN RE

WWWWWWWNNNNNNNNN NPP RP RP RP RP RP RP Pe
DuUBWNHRPOWO AN DYBWNHROUWAWAN DU BWNRHE OO

Case 2:20-cv-05124-MCA-MAH Document 1-1 Filed 04/26/20 Page 20 of 23 PagelD: 30

Ref: Conejo/Medina 2

 

Initial
SCHEDULE A
Disclosure Statement
Investment in Contingent Proceeds for Sean R. Callagy, Esq., LLC 1st Advance
1st Funding 2nd Funding 3rdFunding 4th Funding Sth Funding 6th Funding Total
Funding Date 5/9/2013
Growth Factor (Monthly Rate of Return) 2.99%
Annualized Rate of return based on monthly
compounding 35.88%
Advance 29,093.86 29,093.86
Less Processing Fee 0.00
Less Origination Fee 0.00
Less Pay Off Previous Advance 0.00
Net Advance to Seller 29,093.86 0.00 0.00 0.00 0.00 0.00 29,093.86
Amount to be paid by Seller(s) to release Purchaser's interest in the Proceeds on the following dates:
On or Before 6/9/2013 34,719.36 34,719.36
On or Before 7/9/2013 34,719.36 34,719.36
On or Before 8/9/2013 34,719.36 34,719.36
On or Before 9/9/2013 34,719.36 34,719.36
On or Before 10/9/2013 34,719.36 34,719.36
On or Before 11/9/2013 6months 34,719.36 34,719.36
On or Before 12/9/2013 35,757.47 35,757.47
On or Before 1/9/2014 36,826.62 36,826.62
On or Before 2/9/2014 37,927.73 37,927.73
On or Before 3/9/2014 39,061.77 39,061.77
On or Before 4/9/2014 40,229.72 40,229.72
On or Before 5/9/2014 12 months 41,432.59 41,432.59
On or Before 6/9/2014 42,671.42 42,671.42
On or Before 7/9/2014 43,947.30 43,947.30
On or Before 8/9/2014 45,261.32 45,261.32
On or Before 9/9/2014 46,614.64 46,614.64
On or Before 10/9/2014 48,008.41 48,008.41
On or Before 11/9/2014 18 months 49,443.86 49,443.86
On or Before 12/9/2014 50,922.24 50,922.24
On or Before 1/9/2015 52,444.81 52,444.81
On or Before 2/9/2015 54,012.91 54,012.91
On or Before 3/9/2015 55,627.90 55,627.90
On or Before 4/9/2015 57,291.17 57,291.17
On or Before 5/9/2015 24months 59,004.18 59,004.18
On or Before 6/9/2015 60,768.40 60,768.40
On or Before 7/9/2015 62,585.38 62,585.38
On or Before 8/9/2015 64,456.68 64,456.68
On or Before 9/9/2015 66,383.93 66,383.93
On or Before 10/9/2015 68,368.81 68,368.81
On or Before 11/9/2015 30months 70,413.04 70,413.04
On or Before 12/9/2015 72,518.39 72,518.39
On or Before 1/9/2016 74,686.69 74,686.69
On or Before 2/9/2016 76,919.82 76,919.82
On or Before 3/9/2016 79,219.73 79,219.73
On or Before 4/9/2016 81,588.40 81,588.40
On or Before 5/9/2016 36 months 84,027.89 84,027.89

After the periods shown, please call for a Pay Off Amount, which continues to increase by the Growth Factor,
compunded monthly.

 

Sean R. Callagy, Esq., LLC - 1st Advance
WAN DUBS WNPE

WwWWWWWWNNNNNNNNN NP PRP PRP RP RP RP Pe
DUBPWNHRPOUKUOWAN DUB WNHROUWWAN DY BWNHRHR OS

Case 2:20-cv-05124-MCA-MAH Document 1-1 Filed 04/26/20 Page 21 of 23 PagelD: 31

 

Ref: Conejo/Medina 3
Initial
SCHEDULE A
Disclosure Statement
Investment in Contingent Proceeds for Sean R. Callagy, Esq., LLC 1st Advance
1st Funding 2nd Funding 3rdFunding 4th Funding Sth Funding 6th Funding Total
Funding Date 5/9/2013
Growth Factor (Monthly Rate of Return) 2.99%
Annualized Rate of return based on monthly
compounding 35.88%
Advance 6,604.56 6,604.56
Less Processing Fee 0.00
Less Origination Fee 0.00
Less Pay Off Previous Advance 0.00
Net Advance to Seller 6,604.56 0.00 0.00 0.00 0.00 0.00 6,604.56
Amount to be paid by Seller(s) to release Purchaser's interest in the Proceeds on the following dates:
On or Before 6/9/2013 7,881.59 7,881.59
On or Before 7/9/2013 7,881.59 7,881.59
On or Before 8/9/2013 7,881.59 7,881.59
On or Before 9/9/2013 7,881.59 7,881.59
On or Before 10/9/2013 7,881.59 7,881.59
On or Before 11/9/2013. 6months 7,881.59 7,881.59
On or Before 12/9/2013 8,117.25 8,117.25
On or Before 1/9/2014 8,359.96 8,359.96
On or Before 2/9/2014 8,609.92 8,609.92
On or Before 3/9/2014 8,867.35 8,867.35
On or Before 4/9/2014 9,132.49 9,132.49
On or Before 5/9/2014 12months 9,405.55 9,405.55
On or Before 6/9/2014 9,686.78 9,686.78
On or Before 7/9/2014 9,976.41 9,976.41
On or Before 8/9/2014 10,274.71 10,274.71
On or Before 9/9/2014 10,581.92 10,581.92
On or Before 10/9/2014 10,898.32 10,898.32
On or Before 11/9/2014 18 months 11,224.18 11,224.18
On or Before 12/9/2014 11,559.78 11,559.78
On or Before 1/9/2015 11,905.42 11,905.42
On or Before 2/9/2015 12,261.39 12,261.39
On or Before 3/9/2015 12,628.01 12,628.01
On or Before 4/9/2015 13,005.58 13,005.58
On or Before 5/9/2015 24months 13,394.45 13,394.45
On or Before 6/9/2015 13,794.94 13,794.94
On or Before 7/9/2015 14,207.41 14,207.41
On or Before 8/9/2015 14,632.21 14,632.21
On or Before 9/9/2015 15,069.72 15,069.72
On or Before 10/9/2015 15,520.30 15,520.30
On or Before 11/9/2015 30 months 15,984.36 15,984.36
On or Before 12/9/2015 16,462.29 16,462.29
On or Before 1/9/2016 16,954.51 16,954.51
On or Before 2/9/2016 17,461.45 17,461.45
On or Before 3/9/2016 17,983.55 17,983.55
On or Before 4/9/2016 18,521.26 18,521.26
On or Before 5/9/2016 36 months 19,075.05 19,075.05

After the periods shown, please call for a Pay Off Amount, which continues to increase by the Growth Factor,
compunded monthly.

 

Sean R. Callagy, Esq., LLC - 1st Advance
WAN DU PWN RE

WWWWWWWNNNNNNNNN NP RP RP RP RP RP RP RP Pe
DuUBWNHROUAN DUBE WNHROUAN DU BWNHEHR OO

Case 2:20-cv-05124-MCA-MAH Document 1-1 Filed 04/26/20 Page 22 of 23 PagelD: 32

 

Ref: Cooper Tire 3
Initial
SCHEDULE A
Disclosure Statement
Investment in Contingent Proceeds for Sean R. Callagy, Esq., LLC 1st Advance
1st Funding 2nd Funding 3rd Funding 4th Funding Sth Funding 6th Funding Total
Funding Date 5/9/2013
Growth Factor (Monthly Rate of Return) 2.99%
Annualized Rate of return based on monthly
compounding 35.88%
Advance 12,100.83 12,100.83
Less Processing Fee 0.00
Less Origination Fee 0.00
Less Pay Off Previous Advance 0.00
Net Advance to Seller 12,100.83 0.00 0.00 0.00 0.00 0.00 12,100.83
Amount to be paid by Seller(s) to release Purchaser's interest in the Proceeds on the following dates:
On or Before 6/9/2013 14,440.60 14,440.60
On or Before 7/9/2013 14,440.60 14,440.60
On or Before 8/9/2013 14,440.60 14,440.60
On or Before 9/9/2013 14,440.60 14,440.60
On or Before 10/9/2013 14,440.60 14,440.60
On or Before 11/9/2013 6 months 14,440.60 14,440.60
On or Before 12/9/2013 14,872.37 14,872.37
On or Before 1/9/2014 15,317.06 15,317.06
On or Before 2/9/2014 15,775.04 15,775.04
On or Before 3/9/2014 16,246.71 16,246.71
On or Before 4/9/2014 16,732.49 16,732.49
On or Before 5/9/2014 12 months 17,232.79 17,232.79
On or Before 6/9/2014 17,748.05 17,748.05
On or Before 7/9/2014 18,278.72 18,278.72
On or Before 8/9/2014 18,825.25 18,825.25
On or Before 9/9/2014 19,388.13 19,388.13
On or Before 10/9/2014 19,967.83 19,967.83
On or Before 11/9/2014 18 months 20,564.87 20,564.87
On or Before 12/9/2014 21,179.76 21,179.76
On or Before 1/9/2015 21,813.03 21,813.03
On or Before 2/9/2015 22,465.24 22,465.24
On or Before 3/9/2015 23,136.95 23,136.95
On or Before 4/9/2015 23,828.75 23,828.75
On or Before 5/9/2015 24months 24,541.23 24,541.23
On or Before 6/9/2015 25,275.01 25,275.01
On or Before 7/9/2015 26,030.73 26,030.73
On or Before 8/9/2015 26,809.05 26,809.05
On or Before 9/9/2015 27,610.64 27,610.64
On or Before 10/9/2015 28,436.20 28,436.20
On or Before 11/9/2015 30months 29,286.44 29,286.44
On or Before 12/9/2015 30,162.11 30,162.11
On or Before 1/9/2016 31,063.96 31,063.96
On or Before 2/9/2016 31,992.77 31,992.77
On or Before 3/9/2016 32,949.35 32,949.35
On or Before 4/9/2016 33,934.54 33,934.54
On or Before 5/9/2016 36 months 34,949.18 34,949.18

After the periods shown, please call for a Pay Off Amount, which continues to increase by the Growth Factor,
compunded monthly.

 

Sean R. Callagy, Esq., LLC - 1st Advance
WAN DU BWN PB

WBWWWWWWNNNNNNNNNNKRP RP BBP BP BE BE
DNR WNPFPOUKUBONHDAUBWNPRPOKUMNDUBWNHHRO

Case 2:20-cv-05124-MCA-MAH Document 1-1 Filed 04/26/20 Page 23 of 23 PagelD: 33

 

Ref: Conejo/Medina 4
Initial
SCHEDULE A
Disclosure Statement
Investment in Contingent Proceeds for Sean R. Callagy, Esq., LLC 1st Advance
1st Funding 2nd Funding 3rd Funding 4th Funding Sth Funding 6th Funding Total
Funding Date 9/16/2013
Growth Factor (Monthly Rate of Return) 2.99%
Annualized Rate of return based on monthly
compounding 35.88%
Advance 5,000.00 5,000.00
Less Processing Fee 0.00
Less Origination Fee 0.00
Less Pay Off Previous Advance 0.00
Net Advance to Seller 5,000.00 0,00 0.00 0,00 0.00 0.00 5,000.00
Amount to be paid by Seller(s) to release Purchaser's interest in the Proceeds on the following dates:
On or Before 10/16/2013 5,966.78 5,966.78
On or Before 11/16/2013 5,966.78 5,966.78
On or Before 12/16/2013 5,966.78 5,966.78
On or Before 1/16/2014 5,966.78 5,966.78
On or Before 2/16/2014 5,966.78 5,966.78
On or Before 3/16/2014 6months 5,966.78 5,966.78
On or Before 4/16/2014 6,145.19 6,145.19
On or Before 5/16/2014 6,328.93 6,328.93
On or Before 6/16/2014 6,518.16 6,518.16
On or Before 7/16/2014 6,713.06 6,713.06
On or Before 8/16/2014 6,913.78 6,913.78
On or Before 9/16/2014 12months 7,120.50 7,120.50
On or Before 10/16/2014 7,333.40 7,333.40
On or Before 11/16/2014 7,552.67 7,552.67
On or Before 12/16/2014 7,778.49 7,778.49
On or Before 1/16/2015 8,011.07 8,011.07
On or Before 2/16/2015 8,250.60 8,250.60
On or Before 3/16/2015 18 months 8,497.30 8,497.30
On or Before 4/16/2015 8,751.36 8,751.36
On or Before 5/16/2015 9,013.03 9,013.03
On or Before 6/16/2015 9,282.52 9,282.52
On or Before 7/16/2015 9,560.07 9,560.07
On or Before 8/16/2015 9,845.91 9,845.91
On or Before 9/16/2015 24months 10,140.31 10,140.31
On or Before 10/16/2015 10,443.50 10,443.50
On or Before 11/16/2015 10,755.76 10,755.76
On or Before 12/16/2015 11,077.36 11,077.36
On or Before 1/16/2016 11,408.57 11,408.57
On or Before 2/16/2016 11,749.69 11,749.69
On or Before 3/16/2016 30 months 12,101.00 12,101.00
On or Before 4/16/2016 12,462.82 12,462.82
On or Before 5/16/2016 12,835.46 12,835.46
On or Before 6/16/2016 13,219.24 13,219.24
On or Before 7/16/2016 13,614.50 13,614.50
On or Before 8/16/2016 14,021.57 14,021.57
On or Before 9/16/2016 36 months 14,440.82 14,440.82

After the periods shown, please call for a Pay Off Amount, which continues to increase by the Growth Factor,
compunded monthly.

 

Sean R. Callagy, Esq., LLC - 1st Advance
